        Case 5:16-cr-00373-EJD Document 186 Filed 10/15/19 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            OCT 9 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                          No.    19-10215

                 Plaintiff-Appellee,               D.C. No.
                                                   5:16-cr-00373-EJD-1
  v.                                               Northern District of California,
                                                   San Jose
GOYKO GUSTAV KUBUROVICH,
                                                   ORDER
                 Defendant-Appellant.

Before: SILVERMAN and W. FLETCHER, Circuit Judges.

       Appellant’s motion for bail pending appeal (Docket Entry No. 7) is denied

without prejudice to renewal once the district court rules on appellant’s pending

motion for bail pending appeal before that court. See Fed. R. App. P. 9(b) (“A

party . . . may obtain review of a district-court order regarding release after a

judgment of conviction . . . by filing a motion in the court of appeals . . . .”).




KWH/MOATT
